Citation Nr: 0303293	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
bilateral hearing loss and, if so, entitlement to service 
connection for bilateral hearing loss.  

(The issue of entitlement to service connection for benign 
prostatic hypertrophy will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from January 1943 to 
November 1945 and from September 1968 to June 1982.  He also 
had other unverified periods of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
denied the appellant's application to reopen a previously 
denied claim of service connection for bilateral hearing loss 
and his claim of service connection for benign prostatic 
hypertrophy.  The appellant disagreed and perfected this 
appeal.  In September 2002, the Board remanded this case for 
issuance of a supplemental statement of the case concerning 
these issues.  

In March and May 2001 rating decisions, the RO respectively 
denied an application to reopen a previously denied claim of 
service connection for a left knee disorder and a claim for 
an increased (compensable) rating for hyperkeratosis of the 
face.  In April and June 2001 statements, the appellant 
disagreed with these determinations.  As the RO had not 
issued a statement of the case concerning these issues, the 
Board in its September 2002 remand directed the RO to do so 
and return these claims for appellate review only if the 
appellant filed a timely and adequate substantive appeal.  
Since this remand, the appellant has not submitted any 
document that might be termed a substantive appeal concerning 
an application to reopen a previously denied claim of service 
connection for a left knee disorder or a claim for an 
increased (compensable) rating for hyperkeratosis of the 
face.  As such, the Board does not have jurisdiction over 
these claims.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2002).

This document sets forth the Board's decision on the question 
of whether new and material evidence has been submitted to 
reopen the hearing-loss claim.  The Board is undertaking 
additional development on the issue of entitlement to service 
connection for benign prostatic hypertrophy pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The rating decision dated in October 1982 denied the 
claim of entitlement to service connection for hearing loss, 
and the appellant did not initiate an appeal.  

2.  Evidence submitted since the October 1982 rating decision 
is cumulative and not so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The October 1982 rating decision denying the claim of 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302 (2002).  

2.  Evidence submitted since the October 1982 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for hearing loss; thus, the 
requirements to reopen this claim have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim of service connection for bilateral hearing 
loss.  There is no issue as to whether this claim is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
August 1982.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied hearing-loss claim, 
these informal claims did not require submission of another 
formal application.  See 38 C.F.R. § 3.155(a) (2002).  There 
is thus no issue as to providing the appropriate form or 
instructions for completing these claim. 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The veteran's April 1999 
statement sought reopening of the previously denied hearing 
loss claim.  At about the same time, he indicated he was 
scheduled for a hearing appointment in June 1999.  The RO 
sent him November 1999 and February 2000 letters discussing 
the evidence needed to show service connection and VA's 
assistance obligations.  These notice letters informed the 
veteran that, if he provided information about where and when 
he had VA treatment, the RO would obtain his VA treatment 
records.  In February 2000, the appellant reported that he 
had two hearing aids supplied by the VA outpatient clinic in 
Orlando.  A September 2000 statement of the case informed the 
appellant what was required to reopen his claim and the 
evidence considered.  In April 2001, the appellant noted that 
the service medical records and other records he submitted 
with his statement supported his claim.  In a July 2001 
letter, the RO informed the appellant of the VCAA, of the 
help it could provide in getting evidence supportive of the 
claim, and of the need for information from him concerning 
the time of any medical care he received and the names and 
addresses of those health care providers.  

There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The service medical records are 
associated with the claims file.  Upon his initial claim, the 
RO sought these records from the Air Force Personnel Center, 
which referred the RO to the National Personnel Records 
Center.  The NPRC provided service medical records dated from 
1948 to 1982, though these records did not include documents 
concerning service from 1943 to 1945.  The appellant provided 
private medical records with his March 1999 claim to reopen, 
and the RO has requested and received all available VA 
treatment records.  VA has undertaken all necessary and 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO. 



II.  Analysis

By an October 1982 rating decision, the RO denied the 
appellant's claim of service connection for hearing loss.  It 
notified him of that decision by an October 28, 1982, letter.  
He did not file a notice of disagreement with that 
determination within a year of notice of the rating decision.  
The rating decision therefore became final.  See 38 C.F.R. 
§ 20.200 (2002) (an appeal consists of a timely filed written 
notice of disagreement and, after a statement of the case has 
been furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (2002) (claimant must file a notice of 
disagreement with a rating decision within one year of notice 
of the decision in order to initiate an appeal).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 7105(c), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the October 1982 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since October 1982 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence before VA when the RO rendered the October 1982 
rating decision included the service medical records.  These 
records did not include medical records concerning his active 
service from 1943 to 1945.  Personnel records from that 
period, though, indicated that the appellant served as an 
armored aerial gunner in combat in the European theater 
during World War II.  Medical records prepared during periods 
of inactive service showed normal hearing in June 1948, 
August 1955, February 1959, and January 1963.  In a February 
1959 audiometric evaluation, pure tone thresholds, in 
decibels, converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
25
LEFT
25
15
5
15
35

A January 1963 audiometric evaluation showed pure tone 
thresholds, in decibels, converted to ISO (ANSI) units, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
30
LEFT
15
15
15
20
35

The appellant re-entered active service in September 1968.  
Examination in August 1968 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
45
LEFT
10
10
15
35
50

In May 1970, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
35
LEFT
20
15
20
30
55

In June 1974, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
20
LEFT
0
0
15
20
55

In October 1976, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
35
45
LEFT
5
10
25
35
60

In May 1978, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
0
0
0
5
10

In August 1979, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
40
LEFT
20
10
20
35
50



In July 1980, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
50
LEFT
15
20
25
40
65

In March 1982, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
40
55
LEFT
15
15
25
45
65

VA examination in September 1982 noted that  pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
45
LEFT
15
20
20
40
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  

In October 1982, the RO noted that the appellant entered 
service in 1968 with a hearing loss that pre-existed that 
service.  It reviewed the audiometric data from 1968 to 1982 
and concluded that the appellant's pre-existing hearing loss 
did not increase in severity during service, and therefore 
that it could not be presumed to have been aggravated during 
this service.  

In April 1999, the appellant sought to reopen this claim.  He 
has claimed since then, as he claimed earlier, that he 
developed a hearing disability during his initial period of 
service from 1943 to 1945.  The additional evidence 
associated with the claims file after the 1982 rating 
decision included a June 1999 VA clinical record, which 
indicated that the appellant had decreased hearing since his 
service.  In an October 1999 VA audiometric examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
60
90
LEFT
35
30
40
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right and left ears.  

As for the VA clinical record dated in June 1999, this 
additional evidence is cumulative, and thus not new.  It 
shows a history of hearing loss beginning sometime in the 
appellant's service from 1968 to 1982.  This was already 
shown by the evidence available to the RO when it rendered 
the October 1982 decision.  At that time, there was evidence 
of a hearing disability first shown in August 1968, and a 
hearing disability of similar severity in March 1982.  The 
information contained in the June 1999 VA clinical record is 
therefore cumulative of information previously before agency 
decisionmakers.  The VA examination in October 1999 is also 
not new, in that it showed a current hearing loss of such 
severity as to satisfy the requirements of 38 C.F.R. § 3.385 
(2002).  This additional evidence is also cumulative, 
although it was not before agency decisionmakers in October 
1982. 

The new evidence is not so significant to the issues in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As the 
additional evidence submitted since the October 1982 rating 
decision is not new and material, the preponderance of the 
evidence is against the claim, and the application to reopen 
must be denied.  


ORDER

The application to reopen claim of entitlement to service 
connection hearing loss is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


